Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.           With respect to applicant’s remarks regarding rejected claims 1-12, page 6, the examiner respectfully disagrees.  As disclosed in the Office Action filed on 03/31/22, page 6, Claim 1 needs to include all limitations of dependent claims 2, 3, and 6 into claim 1 in order to be allowable.  Therefore, claim 1 cannot be in condition of allowance.
	Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim/Specification Objections
3.	Claims 6-12 files on 07/30/22 objected to under 37 CFR 1.75(c) as being in improper form because these dependent claims depend on cancelled claim 6.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

6.          Claim(s) 1-3, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (Pub. No. 2017/0299524) in view of Knox et al. (U.S. Pub. No. 2011/0058167). Hereafter “Arora” and “Knox”. 
            Regarding Claim(s) 1, Arora teaches a module configured to support a seal for inspection, ([0005], [0007], [0028], lines 20-29.  Wafer holder is not different from a module to support a seal), the module comprising a set of supports positioned to contact an interior rim of the seal, (figures 1, lip seal 105), wherein the module is configured to rotate the seal about a central axis, ([0066, 0074].  It is inherent that if the cup is rotated then the seal is also rotated);  
           a detector positioned on the module, wherein the detector is positioned to scan an exterior surface of the seal, ([0071, 0074]; Figures 2A, sensor 201; Figures 6A-B, sensor 601), and
          a processor communicatively coupled with the detector, ([0008, 0026, 0099, 0106]).
          However, Arora does not teach to receive a sampling of a reflected signal from the detector at a predetermined interval in primary scanning operation, to produce a smoothed signal of the sampling of the reflected signal.  Knox teaches to receive a sampling of a reflected signal from the detector at a predetermined interval in primary scanning operation, to produce a smoothed signal of the sampling of the reflected signal, ([0156-160, 0302]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Arora by receiving a sampling of a reflected signal, and producing a smoothed signal of the sampling of the reflected signal in order to inspect more effectively, (Knox, [0156-160, 0302]).  

            Regarding Claim(s) 2, Arora teaches the seal is characterized by an exterior surface profile including a sloped surface extending from a first edge of the sloped surface in contact with a radially inward surface of the seal to a second edge of the sloped surface in contact with a radially outward surface of the seal, ([0033, 0034]; Figure 1, seal 105; Figure 2B, seal 205.  The seal has sloped surface and 2 edges).

            Regarding Claim(s) 3, Arora teaches the detector comprises a laser and a receiver mounted on a post extending from a deck plate of the module, (figure 2A, plating sensor 201; [0054-0055]).

            Regarding Claim(s) 13, Arora teaches seal cleaning assembly including an arm pivotable between a first position and a second position, wherein the arm is rotatable about a central axis of the arm, and wherein the seal cleaning assembly includes a cleaning head coupled with a distal portion of the arm, ([0060]; figure 3A, cleaning assembly 311, cleaning head 314 with swing arm).

7.          Claim(s) 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (Pub. No. 2017/0299524) in view of Knox et al. (U.S. Pub. No. 2011/0058167), further in view of Shin et al. (U.S. Pat. No. 7,280,233). Hereafter “Arora”, “Knox” and “Shin”. 
                Regarding Claim(s) 4, 5, Arora teaches all the limitations of claims 1, 2, 3, as stated above except for the light beam width is substantially equal to a distance along the sloped surface between the first edge of the sloped surface and the second edge of the sloped surface, and receiver to receive reflected light from the target. Shin teaches the light beam width is substantially equal to a distance along the sloped surface between the first edge of the sloped surface and the second edge of the sloped surface, (Column 3, lines 57-67), and receiver to receive reflected light from the edge, (column 2, lines 39-46; Column 4, lines 26-30; Column 5, lines 49-59).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Arora by having the light beam width, and to receive reflected light in order to inspect the edge of the target, (seal).

CLAIM INTERPRETATION
8.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claims 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“module” – include a set of supports positioned to contact an interior rim of the seal, and may be configured to rotate the seal about a central axis, (Application Pub. No. 2020/0370198, [0006]); figure 1, module 100.

Allowable Subject Matter
11.	Claims 14-20 are allowed.
	The allowable Subject matter for claims 14-20 was indicated in office Action mailed on 03/31/22.
Conclusion 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
October 4, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877